Citation Nr: 1120529	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a right calcaneal fracture, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a left calcaneal fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an July 2008 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2011, the Veteran requested an opportunity to present testimony before a Veterans Law Judge at an in person hearing to be conducted at the RO.  Hence, the RO must schedule a personal hearing on their travel board docket.  38 C.F.R. §§ 20.700, 20.704 (2010).

Therefore, this case is REMANDED for the following action:

The RO should schedule the Veteran for a travel board hearing at the Winston-Salem, North Carolina RO before a visiting Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


